Exhibit 10.1

Key Employee

 

Oragenics, Inc.

Notice of Grant of Stock Options

and Stock Option Award Agreement

Dear [insert name of employee]

Oragenics, Inc. hereby grants you Stock Options to purchase up to
                 shares of our Common Stock (the “Stock Options”), subject to
the terms and conditions set forth in this Notice of Grant, the Terms and
Conditions attached hereto as Appendix A and terms of the Oragenics, Inc. 2012
Equity Incentive Plan. The key terms of the Stock Options granted to you are as
follows.

Number of Shares: Under these Stock Options, you may purchase up to
                 shares of Common Stock.

Exercise Price: The purchase price for your Stock Options shall be $         per
share.

Date of Grant: The “Date of Grant” for your Stock Options is             , 2015.

Vesting Schedule: Your Stock Options will be exercisable only after they become
“vested.” Vesting is subject to your continued employment with Oragenics through
the following vesting dates.

 

Vesting
Date

  

Vested Percentage

of Shares

  

Total Number of
Purchasable Shares

                       

Not ISOs: These Stock Options are not “incentive stock options” under the
federal tax laws.

Expiration Date: If not previously exercised or forfeited, the Stock Options
shall expire on             , 2025.

Your signature below acknowledges your agreement that these Stock Options
granted to you are subject to all of the terms and conditions contained in
Appendix A and the Plan. PLEASE BE SURE TO READ APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF YOUR AWARD.

Please sign one copy of this Stock Option Agreement (the other copy is for your
files) and return the signed copy to [me/or insert name or position] no later
than [March 31, 2015].

 

   

ORAGENICS, INC.

 

   

 

Date       Frederick Telling, Chairman of the Board Employee        

 

   

 

Print name:  

 

    Date  



--------------------------------------------------------------------------------

Key Employee

APPENDIX A

TERMS AND CONDITIONS OF STOCK OPTIONS

1. Grant. Oragenics, Inc. (the “Company”) has granted the employee of the
Company named in the attached Notice of Grant (the “Employee”) stock options to
purchase the number of shares of the Company’s Common Stock, $.001 par value per
share (“Common Stock”), specified in the Notice of Grant attached hereto and
incorporated into this Award Agreement by reference. Capitalized terms used and
not defined in this Agreement will have the meaning set forth in the Plan.

The Stock Options granted under this Award Agreement are not intended to be
Incentive Stock Options covered by Section 422 of the Code except to the extent
the Notice of Grant expressly states that the Stock Options are intended to be
Incentive Stock Options.

2. Incorporation of the 2012 Incentive Plan. The Stock Options have been granted
pursuant to the provisions of the Company’s 2012 Equity Incentive Plan, and the
terms and definitions of the 2012 Equity Incentive Plan are incorporated into
this Award Agreement by reference and made a part of this Award Agreement. The
Employee acknowledges receipt of a copy of the 2012 Equity Incentive Plan.

3. Purchase Price. The price per share to be paid by the Employee for the shares
purchased pursuant to these Stock Options (the “Exercise Price”) shall be as
specified in the Notice of Grant. This Exercise Price shall be an amount not
less than the Fair Market Value of a share of Common Stock as of the Date of
Grant (as defined in the Plan and specified in the Notice of Grant), or not less
than 110% of the Fair Market Value of a share of Common Stock if the Stock
Options are Incentive Stock Options and Employee is a 10-percent shareholder
described in Section 5.3.2 of the 2012 Equity Incentive Plan).

4. Exercise Terms. The Stock Options shall become vested and exercisable in the
amounts and at the time(s) described in vesting schedule set forth in the Notice
of Grant. The Stock Options shall become vested and exercisable only if the
Employee continues to be employed by the Company through the vesting dates set
forth in the vesting schedule in Notice of Grant.

The Employee must exercise the Stock Options for at least 100 shares, or, if
less the full number of shares shown as Purchasable Shares in the vesting
schedule in the Notice of Grant as to which the Stock Options remain
unexercised.

If the Stock Options are not exercised with respect to all or any part of the
shares subject to the Stock Options prior to the expiration date specified in
the Notice of Grant (which shall be no later than ten (10) years from the date
of grant), the Stock Options shall expire and any shares with respect to which
the Stock Options were not exercised shall no longer be Purchasable Shares
subject to the Stock Options.

5. Option Non-Transferable. No Stock Options shall be transferable by an
Employee other than by will or the laws of descent and distribution or, in the
case of non-Incentive Stock Options, pursuant to a Qualified Domestic Relations
Order or as otherwise permitted pursuant to Section 11.7 of the 2012 Equity
Incentive Plan. During the lifetime of an Employee, the Stock Options shall be
exercisable only by such Employee (or by such Employee’s guardian or legal
representative, should one be appointed).

6. Notice of Exercise of Option. The Stock Options may be exercised by the
Employee, or by the Employee’s administrators, executors or personal
representatives, by a written notice signed by the Employee, or by such
administrators, executors or personal representatives, and delivered or mailed
to the Company to the attention of the President, Chief Executive Officer or
such other officer as the President or Chief Executive Officer may designate.
Any such notice shall:

(a) specify the number of shares of Common Stock which the Employee or the
Employee’s administrators, executors or personal representatives, as the case
may be, then elects to purchase hereunder,

 

A-1



--------------------------------------------------------------------------------

(b) contain such information as may be reasonably required pursuant to
Section 11 below, and

(c) be accompanied by (i) a certified or cashier’s check or, if acceptable to
the Committee, a recourse note payable to the Company in payment of the total
Exercise Price applicable to such shares as provided herein, (ii) shares of
Common Stock owned by the Employee and duly endorsed or accompanied by stock
transfer powers having a Fair Market Value equal to the total Exercise Price
applicable to such shares purchased under this Agreement, (iii) shares otherwise
issuable upon exercise of the Stock Options having a Fair Market Value equal to
the total Exercise Price applicable to such shares purchased under this
Agreement or (iv) a certified or cashier’s check or, if acceptable to the
Committee, a recourse note payable to the Company, accompanied by the number of
shares of Common Stock whose Fair Market Value when added to the amount of the
check or note equals the total Exercise Price applicable to the shares being
purchased under this Agreement.

Upon receipt of any such notice and accompanying payment, and subject to the
terms hereof, the Company agrees to issue to the Employee or the Employee’s
administrators, executors or personal representatives, as the case may be, stock
certificates for the number of shares specified in such notice registered in the
name of the person exercising the Stock Options.

7. Tax Withholding. Whenever the Employee exercises any portion of the Stock
Options, the Company shall notify the Employee of the amount of tax (if any)
which must be withheld by the Company under all applicable federal, state and
local tax laws. The Employee agrees to make arrangements with the Company with
respect to each exercise of the Stock Options to (a) remit the required amount
to the Company, (b) authorize the Company to withhold a portion of the shares of
Common Stock otherwise issuable upon the exercise with a value equal to such
tax, (c) authorize the deduction of such amounts from the Employee’s regular
salary payments, or (d) otherwise satisfy the applicable tax withholding
requirement in a manner satisfactory to the Company.

8. Issuance of Stock Certificates for Shares. The stock certificates for any
shares of Common Stock issuable to the Employee upon exercise of the Stock
Options shall be delivered to the Employee (or to the person to whom the rights
of the Employee shall have passed by will or the laws of descent and
distribution) as promptly after the date of exercise as is feasible, but not
before the Employee has paid the option price for such shares and made
arrangements for any tax withholding, as required by Section 7.

9. Termination of Employment.

(a) Except as otherwise specified in the Notice of Grant for the Stock Options
covered by this Agreement, in the event of the termination of the Employee’s
employment with the Company, other than a termination that is either (i) for
Cause, (ii) voluntarily initiated on the part of the Employee and without
written consent of the Company, or (iii) for reasons of death or retirement, the
Employee may exercise the vested portion of the Stock Options at any time within
ninety (90) days after such termination to the extent of the number of shares
which were Purchasable Shares under the vesting schedule in the Notice of Grant
at the date of such termination.

(b) Except as specified in the Notice of Grant for the Stock Options attached
hereto, in the event of a termination of the Employee’s employment that is
either (i) for Cause or (ii) voluntarily initiated on the part of the Employee
and without the written consent of the Company, the Stock Options, to the extent
not previously exercised, shall terminate immediately and shall not thereafter
be or become exercisable.

(c) Unless and to the extent otherwise provided in the Notice of Grant, in the
event of the retirement of the Employee at the normal retirement date as
prescribed from time to time by the Company, the Employee shall continue to have
the right to exercise any Stock Options for shares which were Purchasable Shares
under the vesting schedule in the Notice of Grant at the date of the Employee’s
retirement at any time within ninety (90) days after the date of retirement. The
Stock Options do not confer upon the Employee any right with respect to
continuance of employment with the Company.



--------------------------------------------------------------------------------

10. Death of Employee. Except as otherwise set forth in the Notice of Grant with
respect to the rights of the Employee upon termination of employment under
Section 9(a) above, in the event of the Employee’s death while employed by the
Company or within three months after a termination of such employment (if such
termination was neither (i) for cause nor (ii) voluntary on the part of the
Employee and without the written consent of the Company), the appropriate
persons described in Section 6 of this Agreement or persons to whom all or a
portion of the Stock Options is transferred in accordance with Section 5 of this
Agreement may exercise the Stock Options at any time within a period ending on
the earlier of (a) the last day of the one year period following the Employee’s
death or (b) the expiration date of the Stock Options specified in the Notice of
Grant. If the Employee was an employee of the Company at the time of death, any
unvested rights to acquire shares pursuant to the Stock Options shall
immediately vest and the Stock Options may be so exercised to the extent of the
number of shares that were Purchasable Shares under the vesting schedule in the
Notice of Grant at the date of death. If the Employee’s employment terminated
prior to his or her death, the Stock Options may be exercised only to the extent
of the number of shares covered by the Stock Options which were Purchasable
Shares under the vesting schedule in the Notice of Grant at the date of such
termination.

11. Compliance with Regulatory Matters. The Employee acknowledges that the
issuance of capital stock of the Company is subject to limitations imposed by
federal and state law, and the Employee hereby agrees that the Company shall not
be obligated to issue any shares of Common Stock upon an attempted exercise of
this Stock Options that would cause the Company to violate law or any rule,
regulation, order or consent decree of any regulatory authority (including
without limitation the SEC) having jurisdiction over the affairs of the Company.
The Employee agrees that he or she will provide the Company with such
information as is reasonably requested by the Company or its counsel to
determine whether the issuance of Common Stock complies with the provisions
described by this Section 11.

12. Adjustment in Option. The number of Shares subject to these Stock Options,
the Exercise Price and other matters are subject to adjustment during the term
of the Stock Options in accordance with Section 4.3 of the 2012 Equity Incentive
Plan.

13. Rights Prior to Issuance of Certificates. Neither the Employee nor any
person to whom the rights of the Employee shall have passed by will or the laws
of descent and distribution shall have any of the rights of a shareholder with
respect to any shares of Common Stock until the date of the issuance to him of
certificates for such Common Stock as provided in Section 8 above.

14. Miscellaneous.

(a) This Agreement shall be binding upon the parties hereto and their
representatives, successors and assigns.



--------------------------------------------------------------------------------

(b) This Agreement shall be governed by the laws of, the State of Florida.

(c) Any requests or notices to be given hereunder shall be deemed given, and any
elections or exercises to be made or accomplished shall be deemed made or
accomplished, upon actual delivery thereof to the designated recipient, or three
days after deposit thereof in the United States mail, registered, return receipt
requested and postage prepaid, addressed, if to the Employee, at the address set
forth below and, if to the Company, to the executive offices of the Company at
4902 Eisenhower Blvd., Suite 125, Tampa, Florida 33634 or at such other
addresses that the parties provide to each other in accordance with the
foregoing notice requirements.

(d) This Agreement may not be modified except in writing executed by each of the
parties to it.

(e) This Agreement is subject to all terms and provisions of the Plan. In the
event of a conflict between one or more provisions of this Agreement and one or
more provisions of the Plan, the provisions of the Plan will govern.

(f) This Agreement is not intended to affect the Employee’s employment status
with the Company, and the Employee shall remain employed on an at-will basis
only. The Stock Options do not confer upon the Employee any right with respect
to continuance of employment with the Company.

15. Restriction on Disposition of Shares. Unless the Company otherwise agrees in
writing, the shares purchased pursuant to the exercise of an Incentive Stock
Option shall not be transferred by the Employee except pursuant to the
Employee’s will, or the laws of descent and distribution, until such date which
is the later of two years after the grant of such Incentive Stock Option or one
year after the transfer of the shares to the Employee pursuant to the exercise
of such Incentive Stock Option. [Applicable only for ISOs; delete if the Stock
Options are not intended to be Incentive Stock Options].

16. Minimum Stock Ownership. The Employee acknowledges and agrees that Employee
shall be subject to a minimum dollar value stock ownership holding requirement
of two times Employee’s then base salary (the “Minimum Stock Ownership Amount”)
and that Employee shall be precluded from the sale of any shares of Company
common stock owned by Employee through equity awards received from the Company
having a then value that is equal to or less than the Minimum Stock Ownership
Amount. By way of example, if Employee‘s base salary was $100,000, Employee
could not sell any shares of Company common stock held (including shares able to
be acquired by way of exercise of stock options that have vested) if the sale
would cause Employee to fall below $200,000 in value of the Company common stock
owned (or eligible to be acquired by the exercise of stock options that have
vested and are in-the-money). If Employee does not own in excess of $200,000 in
Company common stock at such time, then such Employee would be required to hold
the shares (either owned or eligible to be acquired by exercise of vested
options) until such time as the value exceeded the $200,000 amount and then
Employee would only be permitted to sell such amount of Company common stock
having a value in excess of $200,000. Employee shall follow the Company’s
pre-clearance requirements prior to any contemplated sale of Company stock in
furtherance of the compliance with this section and Employee shall not sell any
Company common stock owned by Employee unless such sale has been first cleared
in advance by the Company including as to the Minimum Stock Ownership Amount.
For the avoidance of doubt, any shares acquired by Employee outside of awards
under the Plan shall not be subject to the Minimum Stock Ownership Amount.